ACCEPTED
                                                                                                                                                       03-15-00516-CV
                                                                                                                                                               8071574
                                                                                                                                            THIRD COURT OF APPEALS
                                                                                                                                                       AUSTIN, TEXAS
                                                                                                                                                 12/3/2015 12:06:05 PM
                                                                                                                                                     JEFFREY D. KYLE
                                                                                                                                                                CLERK




                                                                                                                        RECEIVED IN
                                                                                                                  3rd COURT OF APPEALS
                                                                                                                       AUSTIN, TEXAS
                                                                                                                  12/3/2015 12:06:05 PM
                                                          December 3, 2015                                            JEFFREY D. KYLE
                                                                                                                           Clerk


Via E-File
Jeffrey D. Kyle
Clerk of the Court
Third Court of Appeals
Price Daniel Sr. Building
209 West 14th St., Room 101
Austin, Texas 78701

        Re:        Cantu Enterprises, LLC v Glenn Hegar, Comptroller of Public Accounts of the
                   State of Texas, and Ken Paxton, Attorney General of the State of Texas; 03-15-
                   00516-CV; Third Court of Appeals, Austin, Texas.

Dear Mr. Kyle:

        Regarding the above case, I will be out of the office on vacation beginning Friday,

December 18, 2015 and returning to the office Monday, January 4, 2016. Accordingly, I would

appreciate it if you would not schedule anything relating to this case during the days that I’m out

of the office.

                                                                   Very truly yours,


                                                                   /s/Shannon M. Ryman
                                                                   SHANNON M. RYMAN
                                                                   Assistant Attorney General
                                                                   Texas State Bar No. 24089705
                                                                   Tax Division
                                                                   P.O. Box 12548
                                                                   Austin, Texas 78711-2548
                                                                   Telephone: (512) 475-4866
                                                                   Facsimile: (512) 478-4013
                                                                   Email: Shannon.ryman@texasattorneygeneral.gov
cc:     Doug Sigel (Via E-Serve)



         P os t Of fic e B ox 12548 , Aust in, Texa s 7 8 7 1 1 - 2 5 4 8 • ( 5 1 2 ) 4 6 3 - 2 1 0 0 • www. t exa satt or n eygen era l. gov